DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-17 are allowed.
The closest prior art reference is Moreno et al. (US 2004/0081600 A1).
Regarding claim 1, Moreno et al. discloses a differential hydrogenation reaction apparatus, since in the case of a hydrogenation reaction, gaseous hydrogen will be introduced into microreactor (20) and pressure vessel (12) such that the pressure differential between the internal volume of microreactor (20) and the internal volume of pressure vessel (12) is maintained below the maximum pressure limit of microreactor (20) (see paragraph 0029), comprising: a plurality of microreactors (20), and pumping, since the microreactors may be stacked or otherwise integrally arranged with respect to one another, positioned in series or in a parallel arrangement (see paragraphs 0021-0025), used as hydrogenation reaction places of a liquid phase reaction raw material, wherein each of the microreactor (20) is provided with a liquid phase reaction raw material inlet and a reaction product outlet; the reaction product outlet is connected with the corresponding reaction product inlet; the plurality of microreactors (20) are divided into one group or a plurality of groups which are arranged in parallel, each group comprises at least one microreactor (20) arranged in parallel (see Abstract; figure 1 and paragraphs 0021-0032).
Additional, Moreno discloses microfluidic device, also known as microreactors, are structures familiar to those skilled in the art; within such structures, in volumes that are small (having a 
However, Moreno et al. fails to disclose or suggest a differential hydrogenation reaction apparatus, comprising: a mixing vessel with reaction product inlets; each of the microreactor in each group of the microreactors is a pressurized microreactor with a volume smaller than or equal to 0.025 m3 and an inside diameter smaller than 0.1 m, or an ambient-pressure microreactor with a volume smaller than or equal to 0.1 m3 and an inside diameter smaller than 0.1 m; and a raw material conveying device, arranged on a feeding pipeline of the liquid phase reaction raw material inlet and used for conveying the liquid phase reaction raw material into the microreactors; the raw material conveying device is a pump.
Claims 2- 17 depend on claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 14, 2022, with respect to the objection of the specification, 112(a) and 101 rejections of claim 1, and 112(b) rejection of claims 2 and 13-16 have been fully considered and are persuasive.  The objection of the specification, 112(a) and 101 rejections of claim 1, and 112(b) rejection of claims 2 and 13-16 have been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters:
 
Claim Objections
1 is objected to because of the following informalities:  The examiner suggests the following amendment to better coincide with the specification (see paragraph 0049), since the specification does not clearly link a raw material conveying device with a pump.
1.	A differential hydrogenation reaction apparatus, comprising: a mixing vessel with reaction product inlets; a plurality of microreactors used as hydrogenation reaction places of a liquid phase reaction raw material, wherein each of the microreactor is provided with a liquid phase reaction raw material inlet and a reaction product outlet; the reaction product outlet is connected with the corresponding reaction product inlet; the plurality of microreactors are divided into one group or a plurality of groups which are arranged in parallel, each group comprises at least one microreactor arranged in parallel; each of the microreactor in each group of the microreactors is a pressurized microreactor with a volume smaller than or equal to 0.025m3 and an inside diameter smaller than 0.1m, or an ambient-pressure microreactor with a volume smaller than or equal to 0.1 m3 and an inside diameter smaller than 0.1m; and the pressure of each microreactor is matched with the pressure of a pump for the input material and the inside diameter of the reactor outlet to meet the needs for the pressure in the vessel [[a raw material conveying device, arranged on a feeding pipeline of the liquid phase reaction raw material inlet and used for conveying the liquid phase reaction raw material into the microreactors; the raw material conveying device is a pump]].
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774